RENDERED: NOVEMBER 5, 2021; 10:00 A.M.
                        NOT TO BE PUBLISHED

                 Commonwealth of Kentucky
                            Court of Appeals

                              NO. 2020-CA-1310-ME

LOUISVILLE/JEFFERSON
COUNTY METRO GOVERNMENT                                               APPELLANT


                 APPEAL FROM JEFFERSON CIRCUIT COURT
v.                 HONORABLE OLU A. STEVENS, JUDGE
                         ACTION NO. 19-CI-005831


SAULETTE DAVIS, CLASS
REPRESENTATIVE                                                          APPELLEE


                                   OPINION
                           REVERSING AND REMANDING

                                   ** ** ** ** **

BEFORE: ACREE, GOODWINE, AND JONES, JUDGES.

ACREE, JUDGE: Louisville/Jefferson County Metro Government (Metro)

appeals the Jefferson Circuit Court’s July 6, 2020 findings of fact, conclusions of

law, and order certifying the American Federation of State, County and Municipal

Employees (AFSCME) as a class. After review, we reverse and remand with

instructions to dismiss.
                                 BACKGROUND

             Kelvin Brown worked as a youth program worker for Metro Youth

Detention Services, a subdivision of the Louisville Metro Department of Public

Protection. While working in that position, Brown requested an accommodation

under the Americans with Disabilities Act of 1990 and was offered a modified duty

assignment with the Louisville Zoo until October 22, 2017.

             During his time with the zoo, Metro advised Brown of vacant

positions for which he qualified, but he chose not to accept the offer of alternative

employment. Shortly before the expiration of Brown’s accommodated work

assignment at the zoo, he was hospitalized and requested medical leave.

             Unfortunately, Brown exhausted all his available leave under the

Family Medical Leave Act (FMLA); thus, Metro informed him that it was unable

to grant him further leave and would need to terminate him. On November 5,

2017, Metro sent Brown a letter terminating his employment.

             Throughout his employment, Brown was a member of the AFSCME,

Local 2629 (Union), with nearly 800 members. The Union and Metro were parties

to a collective bargaining agreement (CBA). The CBA provided for members of

the Union to challenge any dismissal through a grievance procedure.

             On Brown’s behalf, the Union filed a grievance asking that Brown be

“made whole.” According to the CBA, Metro had 45 days to provide a


                                         -2-
determination on the grievance – which it failed to do. Because of this, the Union

advanced Brown’s claims to arbitration and the parties agreed Metro did not timely

respond, and Brown should be reinstated. This left the arbitrator to decide one

issue: what, if any, recompense was Brown due to make him whole other than

reinstatement? Ultimately, the arbitrator directed Metro to compensate Brown in

back pay and retroactive health insurance benefits. Following arbitration, Brown

was reinstated to his youth program worker position with no loss in seniority.

However, after reviewing Brown’s personnel and pay history, Metro informed

Brown it had discovered it had overpaid Brown by 37.73 hours prior to his

dismissal. Metro thus declined to pay Brown back pay and insurance benefits

during the time prior to his reinstatement.

             Metro’s failure to pay Brown motivated the Union to file a complaint

in circuit court seeking class certification of all of Metro’s current and former

nonsupervisory employees. Metro moved to dismiss the suit as a class action, and

that motion was denied.

             On June 25, 2020, the circuit court conducted a hearing to decide

whether to certify the class. The circuit court granted the motion to certify the

class defined in the complaint. This appeal followed.




                                          -3-
                             STANDARD OF REVIEW

             Our standard of review of the circuit court’s decision whether to

certify a class is stated succinctly in Hensley v. Haynes Trucking LLC, 549 S.W.3d

430 (Ky. 2018):

             A trial court’s determination as to class certification is
             reviewed on appeal for an abuse of discretion. Under an
             abuse-of-discretion standard, this Court may reverse a trial
             court’s decision only if “the trial judge’s decision was
             arbitrary, unreasonable, unfair, or unsupported by sound
             legal principles.” “Implicit in this deferential standard is
             a recognition of the essentially factual basis of the
             certification inquiry and of the [trial] court’s inherent
             power to manage and control pending litigation.”
             Importantly, “As long as the [trial] court’s reasoning stays
             within the parameters of [Kentucky Rules of Civil
             Procedure (CR)] 23’s requirements for certification of a
             class, the [trial court’s] decision will not be disturbed.”

Id. at 444 (citations omitted). “[T]he only question that is before us is: Was the

trial court’s decision to certify the class in this case ‘arbitrary, unreasonable, unfair,

or unsupported by sound legal principles?’” Id. at 445.

                                      ANALYSIS

             On appeal, Metro argues the circuit court abused its discretion by: (1)

failing to “probe beyond the pleadings”; (2) improperly certifying the class; (3)

adopting the Union’s proposed findings of fact, conclusions of law, and proposed

order; and (4) because a class action suit is improper for unions. We will only

address whether class certification was proper.


                                           -4-
             Because of the strict parameters of interlocutory appeals,
             the only question this Court may address today is whether
             the trial court properly certified the class to proceed as
             a class action lawsuit. We must focus our analysis on this
             limited issue and in so doing scrupulously respect the
             limitations of the crossover between (1) reviewing issues
             implicating the merits of the case that happen to affect the
             class-certification analysis and (2) limiting our review to
             the class-certification issue itself. Most importantly, “As
             the certification of class actions . . . is procedural, such
             process cannot abridge, enlarge, or modify any
             substantive right of the parties.” “The right of a litigant to
             employ the class-action mechanism . . . is a procedural
             right only, ancillary to the litigation of substantive
             claims.”

Id. at 436-37 (citations omitted).

             Metro argues the class should not be certified because it is neither

numerous nor do the members have a common issue of law or fact. We choose to

only address the issue of commonality.

             Commonality is the requirement that questions of law or fact

are common among the class members. The class members must “‘have suffered

the same injury[,]’” and the claims must depend on a common contention capable

of class-wide resolution, “which means that determination of its truth or falsity will

resolve an issue that is central to the validity of each one of the claims in one

stroke.” Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338, 350, 131 S. Ct. 2541, 2551,

180 L. Ed. 2d 374 (2011) (quoting General Telephone Co. of Southwest v. Falcon,

457 U.S. 147, 157, 102 S. Ct. 2364, 2370, 72 L. Ed. 2d 740 (1982)). What is


                                          -5-
important to the commonality inquiry is not simply that common questions exist in

the class, but “rather, the capacity of a class-wide proceeding to

generate common answers apt to drive the resolution of the litigation.” Wal-Mart

Stores, 564 U.S. at 350, 131 S. Ct. at 2551 (citation omitted) (emphasis in

original). “CR 23.01(b) requires that there must be questions of law or

fact common to the class, but it does not require that all questions of law or fact

be common.” Wiley v. Adkins, 48 S.W.3d 20, 23 (Ky. 2001). Importantly, the

questions common to the class members must “predominate over the questions

which affect individual members.” Id. Likewise, the circumstances among the

class members need not be completely identical “as long as there is a common

nucleus of operative facts.” Id. “What is important to the inquiry is whether the

defendant’s conduct was common as to all of the class members.” Nebraska

Alliance Realty Co. v. Brewer, 529 S.W.3d 307, 312 (Ky. App. 2017) (internal

quotation marks and citation omitted).

             Here, the circuit court erroneously expresses the issue. It determined

two questions arise in this litigation: (1) whether there is a valid and enforceable

contract between the parties; and (2) whether Metro violated the CBA when it

refused to honor the Arbitrator’s Award by failing to make Brown whole. These

are not the correct questions. In fact, Metro admits being a party to the contract in

its answer. (Trial Record (TR) at 113.) The only relevant question is whether it


                                          -6-
was proper for Metro to unilaterally offset the arbitrator’s award – not whether

there was a breach of the contract. This issue relates to Brown and only to Brown.

It is not a class issue. There is nothing common to any other member in the Union

and it was unnecessary and excessive to make this a class action. The arbitration

award was solely for Brown. In fact, the proper case to be brought was to enforce

the arbitration award. There was no question that required the entire Union to

become involved on Brown’s behalf. The issue lies between Brown and Metro.

             The circuit court abused its discretion. The “common questions of

law or fact” did not predominate over individual cases. In fact, there is no other

individual case. The circuit court’s expressions of concern are unfounded and even

unreasonable. Failure to satisfy a CR 23.02 criterion is fatal to certification of a

class in Brown’s case.

                                  CONCLUSION

             For the foregoing reasons, we reverse the Jefferson Circuit Court’s

class certification and remand the matter with instructions to dismiss the case.

             ALL CONCUR.




                                          -7-
BRIEFS FOR APPELLANT:    BRIEF FOR APPELLEE:

Michael J. O’Connell     David O’Brien Suetholz
I. Joel Frockt           Peter J. Jannace
Louisville, Kentucky     Louisville, Kentucky

ORAL ARGUMENT FOR        ORAL ARGUMENT FOR
APPELLANT:               APPELLEE:

I. Joel Frockt           Peter J. Jannace
Louisville, Kentucky     Louisville, Kentucky




                        -8-